Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 17 July 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjieleftheriou et al. (US Pre-Grant Publication 2014/0164430) in view of Kornacker et al. (US Pre-Grant Publication 2014/0280032), in view of Kadambi et al. (“Where in the World is my Data?”), and further in in view of Austin (US Pre-Grant Publication 2012/0259866). 

As to claim 1, Hadjieleftheriou teaches a computing system, comprising: 
at least one processor (see paragraph [0013]); and
computer-readable storage that stores computer executable instructions (see paragraph [0013]) that, when executed by the at least one processor, cause the at least one processor to perform acts comprising: 
generating a query … to be executed over distributed data in data partitions stored in a plurality of geographically distributed data centers, the query execution plan comprising tasks (see paragraph [0029] for distributed data in data partitions stored in a plurality of data centers. See paragraph [0036] for querying multiple partitions),
Hadjieleftheriou teaches the claim to the extent with which it is claimed);  
determining replication strategies for the data partitions (see paragraph [0037]. A determination is made on what data structures to copy), 
a replication strategy for a particular data partition specifies one or more geographically distributed data centers to which the particular data partition is to be replicated if the particular data partition is to be replicated (see paragraph [0037]. A strategy is formed that specifies a data store to copy identified data structures to, if the data structure is to be copied); and 
scheduling the tasks of the query execution … for the analytical query to the geographically distributed data centers based on the replication strategies for the data partitions to cause the tasks to be executed on the geographically distributed data centers (see paragraphs [0029]-[0031], [0036]-[0037]. The query is executed based on 
… the replication strategies for the data partitions are determined … based on combined bandwidth costs for data transfers between geographically distributed data centers for replicating the data partitions and executing the tasks of the query (see paragraph [0030]. Bandwidth costs between data centers and transaction load are jointly considered when replicating data).
Hadjieleftheriou does not explicitly teach generating a query execution plan for an analytical query;
scheduling the tasks of the query execution plan;
end-user facing data management systems that generate data at the geographically distributed data centers, at least a portion of the data is included in the distributed data, wherein transactions performed at the data centers by end users cause the end-user facing data management systems to generate the data, wherein the transactions comprise visits to a webpage by the end users; 
wherein the query execution plan for the analytical query comprising the tasks to be executed on the geographically distributed data centers is generated … .
Kornacker teaches: 
generating a query execution plan for an analytical query (see [0038]. A query planner creates an execution plan for a query in a distributed system);
end-user facing data management systems that generate data … at least a portion of the data is included in the distributed data, wherein transactions performed at the data centers by end users cause the end-user facing data management systems to Kornacker causes the system to generate the data);
scheduling the tasks of the query execution plan (see [0038]. The query planner schedules and executes the tasks for the query);
wherein the query execution plan for the analytical query comprising the tasks to be executed on the geographically distributed data centers is generated (see [0038]. The query planner schedules and executes the query execution plan for the query)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hadjieleftheriou by the teachings of Kornacker because both references are directed towards executing queries on distributed notes. Creating a query execution plan, as in Kornacker, will ensure that the remote and distributed queries of Hadjieleftheriou are handled efficiently. 
Kadambi et al. teaches wherein the query execution plan for the analytical query comprising the tasks to be executed on the geographically distributed data centers is generated and the replication strategies for the data partitions are determined jointly based on combined bandwidth costs for data transfers between geographically distributed data centers for replicating the data partitions and executing the tasks of the query execution plan for the analytical query (see Section 3.2. Kadambi discusses a desire to “minimize the sum of replication bandwidth and forwarding bandwidth.” Forwarding bandwidth is related to executing read requests (query plan tasks) and replication bandwidth is related to replication strategies. The last paragraph of section 3.2 discusses choosing a “replication strategy to minimize the sum of replication 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hadjieleftheriou by the teachings of Kadambi because both references are directed towards managing replication and queries in distributed databases. Kadambi provides the benefit of ensuring that workloads, or queries, are performed efficiently in view of replication strategies. This will ensure that queries executed in Hadjieleftheriou are performed as efficiently as possible when considering the properties of a distributed system.
Austin teaches: 
wherein the transactions comprise visits to a webpage by the end users (see paragraph [0030]. Austin teaches to save and store webpage usage data, paragraph [0030]. This data is stored in remote data storage systems, as described in paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hadjieleftheriou by the teachings of Austin because storing a particular type of data, such as visits to a webpage by end users, does not fundamentally change the operation of any particular steps of the claimed invention. Notably, no claimed step appears to take into account any of the contents of the webpage data. Thus, the data is non-functional descriptive material. It would have been obvious to one of ordinary skill in the art to consider the addition of particular data, 

As to claim 2, Hadjieleftheriou as modified by Kadambi et al. teaches the computing system of claim 1, wherein the tasks of the query execution plan for the analytical query are scheduled to the geographically distributed data centers based on the bandwidth costs for data transfers between the geographically distributed data centers (see Hadjieleftheriou paragraph [0049] for scheduling a query and [0072] for consideration of bandwidth cost at query time. See Kornacker paragraph [0038] for scheduling tasks the query execution plan. See Kadambi section 3.2 for balancing workloads, or queries, based on bandwidth costs). 

As to claim 3, Hadjieleftheriou as modified by Kadambi teaches the computing system of claim 2, the bandwidth costs for the data transfers between the geographically distributed data centers comprise: 
replication bandwidth costs for data transfers between the geographically distributed data centers to replicate the data partitions (see Kadambi section 3.2); and 
execution bandwidth costs for data transfers between the geographically distributed data centers to execute the tasks of the query execution plan for the analytical query (see Kadambi section 3.2). 39 339967.01  

As to claim 4, Hadjieleftheriou as modified teaches the computing system of claim 1, the computer related storage further stores computer executable instructions 
modifying the query execution plan for the analytical query to generate a modified query execution plan, the query execution plan being modified to collect data transfer measurements for each of the tasks during execution of the modified query execution plan (see Kadambi section 5, which shows how query plans and replication strategies may be analyzed. Kadambi section 5.2 and 5.4 show modifying a query plan to collect measurements for the results. Alternatively, ); and 
acquiring the data transfer measurements for each of the tasks during the execution of the modified query execution plan (see Kadambi section 5).  

As to claim 5, Hadjieleftheriou as modified teaches the computing system of claim 4, wherein the replication strategies for the data partitions are determined and the tasks of the query execution plan for the analytical query are scheduled to the geographically distributed data centers further based on the data transfer measurements for each of the tasks (see Kadambi section 3.2 for jointly considering bandwidth costs for executing queries and replicating data. See Kornacker paragraph [0038] for scheduling tasks of the query execution plan.).  

As to claim 7, Hadjieleftheriou as modified teaches the computing system of claim 1, wherein an integer linear program is solved to jointly determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query to the geographically distributed data centers (see Hadjieleftheriou Kornacker paragraph [0038] for scheduling tasks of the query execution plan).  

As to claim 8, Hadjieleftheriou as modified teaches the computing system of claim 1, wherein the replication strategies for the data partitions are determined and the tasks of the query execution plan for the analytical query are scheduled to the geographically distributed data centers using a heuristic algorithm (see Hadjieleftheriou paragraphs [0029], [0036]-[0037]. See Kornacker paragraph [0038] for scheduling tasks of the query execution plan). 40 339967.01  

As to claim 10, Hadjieleftheriou as modified teaches the computing system of claim 1, the computer readable storage further stores computer executable instructions that, when executed by the at least one processor, cause the at least one processor to perform acts comprising: 
receiving the analytical query to be executed over the distributed data in the data partitions stored in the geographically distributed data centers (see Hadjieleftheriou paragraphs [0029], [0036]-[0037]); 
controlling the geographically distributed data centers to execute the tasks of the query execution plan for the analytical query as scheduled and transfer intermediate query results between the geographically distributed data centers (see Hadjieleftheriou paragraphs [0029], [0036]-[0037]. See Kornacker paragraph [0038] for scheduling tasks of the query execution plan); 
Hadjieleftheriou paragraphs [0029], [0036]-[0037]); and 
generating a result responsive to the analytical query based on the one or more intermediate query results received from the one or more geographically distributed data centers (see Hadjieleftheriou paragraphs [0029], [0036]-[0037]).

As to claim 14, Hadjieleftheriou as modified teaches the computing system of claim 1, wherein the analytical query is comprised in a core workload of analytical queries executed over the distributed data in the data partitions stored in the geographically distributed data centers (see Kornacker paragraph [0038]). 

As to claim 15, Hadjieleftheriou as modified teaches the computing system of claim 1 being a data center in the plurality of geographically distributed data centers (see Hadjieleftheriou paragraphs [0029], [0036]-[0037]).  

As to claim 19, Hadjieleftheriou teaches a computing system, comprising: 
at least one processor (see paragraph [0013]); and 
computer-readable storage that stores computer executable instructions that, when executed by the at least one processor (see paragraph [0013]), cause the at least one processor to perform acts comprising: 
Hadjieleftheriou paragraphs [0029], [0036]-[0037]),
wherein the geographically distributed data centers respectively comprise … data management systems that generate data at the geographically distributed data centers, wherein transactions performed at the geographically distributed data centers … (see paragraphs [0030]-[0031]); 43 339967.01 
…
Determining replication strategies for the distributed data … the replication strategies for the distributed data are determined jointly based on combined bandwidth costs for data transfers between the geographically distributed data centers for replicating the distributed data and executing the tasks of the query … for the analytical query (see paragraph [0030]. Bandwidth costs between data centers are considered when replicating data); 
Generating a modified query execution …  for the analytical query based on the query execution … , the query execution … being modified to collect data transfer measurements for each of the tasks during execution of the modified query execution … (see Hadjieleftheriou paragraphs [0029], [0036]-[0037]. A query plan is received and modified to access the relevant data, including remote data. See Kornacker below for teaching a query execution plan); 
controlling the geographically distributed data centers to execute the tasks of the modified query execution … and transfer intermediate query results between the Hadjieleftheriou paragraphs [0029], [0036]-[0037]); and 
acquiring the data transfer measurements for each of the tasks during the execution of the modified query execution …  (see Hadjieleftheriou paragraphs [0029], [0036]-[0037]. In paragraph [0030], Hadjieleftheriou shows to consider bandwidth when storing the data. Bandwidth is a data transfer measurement).  
Hadjieleftheriou does not explicitly teach: 
end-user facing data management systems that generate data at the geographically distributed data centers, at least a portion of the data is included in the distributed data, wherein transactions performed at the data centers by end users cause the end-user facing data management systems to generate the data, wherein the transactions comprise visits to a webpage by the end user; 
generating a query execution plan for the analytical query … , the query execution plan comprising tasks to be executed on the geographically distributed data centers,  
wherein the query execution plan for the analytical query is generated and the replication strategies for the distribute data are determined jointly based on combined bandwidth costs for data transfers between geographically distributed data centers for replicating the distributed data and executing the tasks of the query execution plan for the analytical query. 
Kornacker teaches: 
end-user facing data management systems that generate data … , at least a portion of the data is included in the distributed data, wherein transactions performed at Kornacker causes the system to generate the data); 
generating a query execution plan for the analytical query … , the query execution plan comprising tasks to be executed on the geographically distributed data centers,  wherein the query execution plan for the analytical query is generated (see paragraph [0038]); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hadjieleftheriou by the teachings of Kornacker because both references are directed towards executing queries on distributed notes. Creating a query execution plan, as in Kornacker, will ensure that the remote and distributed queries of Hadjieleftheriou are handled efficiently. 
Kadambi et al. teaches wherein the query execution plan for the analytical query is generated and the replication strategies for the distribute data are determined jointly based on combined bandwidth costs for data transfers between geographically distributed data centers for replicating the distributed data and executing the tasks of the query execution plan for the analytical query (see Section 3.2 and the rejection of claim 1);
Generating a modified query execution plan for the analytical query based on the query execution plan, the query execution plan being modified to collect data transfer measurements for each of the tasks during execution of the modified query execution plan (see Kadambi section 5. Kadambi recognizes that query execution plans may be 
controlling the geographically distributed data centers to execute the tasks of the modified query execution plan and transfer intermediate query results between the geographically distributed data centers (see Kadambi section 5); 
acquiring the data transfer measurements for each of the tasks during the execution of the modified query execution (see Kadambi sections 3.2 and section 5. Kadambi also measures bandwidth usage for queries to determine replication strategies)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hadjieleftheriou by the teachings of Kadambi because both references are directed towards managing replication and queries in distributed databases. Kadambi provides the benefit of ensuring that workloads, or queries, are performed efficiently in view of replication strategies. This will ensure that queries executed in Hadjieleftheriou are performed as efficiently as possible when considering the properties of a distributed system.
Austin teaches: 
wherein the transactions comprise visits to a webpage by the end users (see paragraph [0030]. Austin teaches to save and store webpage usage data, paragraph [0030]. This data is stored in remote data storage systems, as described in paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hadjieleftheriou by the teachings of Austin because 

As to claim 20, Hadjieleftheriou as modified by Kadambi teaches the computing system of claim 19, wherein determining the replication strategies for the distributed data and scheduling the tasks of the analytical query to the geographically distributed data centers is based on the data transfer measurements for each of the tasks (see Hadjieleftheriou paragraphs [0029], [0036]-[0037] and Kadambi section 3.2. Kornacker paragraph [0038] shows scheduling tasks of the query plan).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hadjieleftheriou et al. (US Pre-Grant Publication 2014/0164430) in view of Kornacker et al. (US Pre-Grant Publication 2014/0280032), in view of Kadambi et al. (“Where in the World is my Data?”), in view of Austin (US Pre-Grant Publication 2012/0259866), in view of Drobychev et al. (US Pre-Grant Publication 2011/0196833).

As to claim 6, Hadjieleftheriou as modified teaches the computing system of claim 1.
Hadjieleftheriou as modified does not teach wherein the replication strategies for the data partitions are determined and the tasks of the query execution plan for the analytical query are scheduled to the geographically distributed data centers further based on fault-tolerance constraints for the data partitions and regulatory constraints for the data partitions, a fault-tolerance constraint for a corresponding data partition specifies a minimum number of replicas of the corresponding data partition, and a regulatory constraint for a given data partition specifies a data center to which the given data partition is restricted from being replicated.  
Drobychev teaches wherein the replication strategies for the data partitions are determined and the tasks of the query execution plan for the analytical query are scheduled to the geographically distributed data centers further based on fault-tolerance constraints for the data partitions and regulatory constraints for the data partitions, a fault-tolerance constraint for a corresponding data partition specifies a minimum number of replicas of the corresponding data partition, and a regulatory constraint for a given data partition specifies a data center to which the given data partition is restricted from being replicated (see paragraphs [0011], [0101] - [0105], and [0184]. Copies of data objects may be restrained in both location and number of copies).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hadjieleftheriou by the teachings of Drobychev because Drobychev provides an administrator with the ability to manage the data copying of Hadjieleftheriou more explicitly. This will give an administrator of Hadjieleftheriou more control and options in designing the system.

Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjieleftheriou et al. (US Pre-Grant Publication 2014/0164430) in view of Kornacker et al. (US Pre-Grant Publication 2014/0280032), in view of Kadambi et al. (“Where in the World is my Data?”), in view of Austin (US Pre-Grant Publication 2012/0259866), and in view of Okabe (US Pre-Grant Publication 2006/0242131). 

As to claim 9, Hadjieleftheriou as modified teaches the computing system of claim 1. 
Hadjieleftheriou does not explicitly teach wherein the query execution plan for the analytical query is periodically regenerated and the replication strategies for the data partitions are periodically determined.  
Okabe teaches wherein the query execution plan for the analytical query is periodically regenerated and the replication strategies for the data partitions are periodically determined (see paragraphs [0075]. A registered standing query is periodically re-executed. See Hadjieleftheriou paragraphs [0029], [0036]-[0037] for determining replication strategies whenever a query is executed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hadjieleftheriou by the teachings of Okabe because Okabe provides Hadjieleftheriou with the benefit of ensuring that a user is continuously apprised of updated results without having to continuously execute a query, increasing usability and efficiency is searching for a user (see Okabe paragraph [0006]). 

As to claim 11, Hadjieleftheriou teaches the computing system of claim 10, 
Hadjieleftheriou does not teach wherein the one or more intermediate query results received from the one or more geographically distributed data centers comprises a subquery delta, the subquery delta comprises a difference between: 
a second intermediate query result for a subquery executed during a second time period by a given data center; and 
a first intermediate query result for the subquery executed during a first time period by the given data center, the second time period being subsequent to the first time period.  
Okabe teaches: 
wherein the one or more intermediate query results received from the one or more geographically distributed data centers comprises a subquery delta (see paragraphs [0076] - [0079]. A data center may receive results in the form of a subquery delta), the subquery delta comprises a difference between: 
a second intermediate query result for a subquery executed during a second time period by a given data center (see paragraphs [0076] - [0079]. A data center may receive results in the form of a subquery delta between second query results and first query results); and 
a first intermediate query result for the subquery executed during a first time period by the given data center, the second time period being subsequent to the first time period (see paragraphs [0076] - [0079]).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hadjieleftheriou by the teachings of Okabe because Okabe provides Hadjieleftheriou with the benefit of ensuring that a user is continuously Okabe paragraph [0006]). 

As to claim 13, Hadjieleftheriou teaches the computing system of claim 11, the subquery being executed by the given data center as part of the analytical query to compute the second intermediate query result, and the subquery being executed by the given data center as part of a differing analytical query to compute the first intermediate query result (see Okabe paragraphs [0076] - [0079]).   
41 339967.01  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US Pre-Grant Publication 2006/0242131), in view of Kadambi et al. (“Where in the World is my Data?”), in view of Austin (US Pre-Grant Publication 2012/0259866), in view of Drobychev et al. (US Pre-Grant Publication 2011/0196833).

As to claim 16, Okabe teaches a method of controlling data transfer, comprising: 
receiving, at a data center, a first request for a first intermediate query result for a first subquery to be executed during a first time period, an analytical query comprises the first subquery, the analytical query to be executed over distributed data stored in a plurality of geographically distributed data centers (see paragraphs [0076] - [0079]. The data center may receive a set of search terms that is registered. This is a query. This query may be submitted a first time for a first set of results over a distributed data set) … 

…
storing the first intermediate query result for the first subquery in storage at the data center (see paragraphs [0076] - [0079]. The first results are stored); 
receiving, at the data center, a second request for a second intermediate query result for the first subquery to be executed during a second time period, the second time period being subsequent to the first time period (see paragraphs [0076] - [0079]. A second subquery is received and executed); 
executing, at the data center, the first subquery to compute the second intermediate query result during the second time period (see paragraphs [0076] - [0079]. A second subquery is received and executed); 
computing, at the data center, a subquery delta for the first subquery (see paragraphs [0076] - [0079]), the subquery delta for the first subquery being computed as a difference between: 
the second intermediate query result for the first subquery (see paragraphs [0076] - [0079]); and 
the first intermediate query result for the first subquery as stored (see paragraphs [0076] - [0079]); and 42 339967.01 
responsive to the second request, transmitting the subquery delta for the first subquery from the data center (see paragraphs [0076] - [0079]. A difference file is output).  
Okabe does not teach: 
The plurality of geographically distributed data centers comprises the data center, wherein a query execution plan for the analytical query comprises tasks that are to be executed on the geographically distributed data centers, the query execution plan is generated and replication strategies for the distributed data are determined jointly based on combined bandwidth costs for data transfers between the geographically distributed data centers for replicating the distributed data and executing the tasks of the query, 
fault tolerance constraints specifying a minimum number of replicas of the distributed data, and regulatory constraints specifying geographic restrictions regarding locations of the distributed data, and wherein the geographically distributed data centers respectively comprise end-user facing data management systems that generate data at the geographically distributed data centers, at least a portion of the data is included in the distributed data, wherein transactions performed at the geographically distributed data centers by end users cause the end-user facing data management systems to generate the data, wherein the transactions comprise visits to a webpage by end users;
responsive to the first request, transmitting the first intermediate query result for the first subquery from the data center; 
Kadambi teaches 
the plurality of data centers comprises the data center (see Abstract and Section 3.1. Data centers may search themselves and other data centers);
the query execution plan is generated and replication strategies for the distributed data are determined jointly based on combined bandwidth costs for data Kadambi section 3.2 and the rejection of claim 1) …
wherein the geographically distributed data centers respectively comprise data management systems that generate data at the geographically distributed data centers based on transactions performed at the geographically distributed data centers, at least a portion of the data is included in the distributed data (see Kadambi section 3.1 and 3.1.1. Writes and data may be generated at the various geographically distributed data centers. Some of those may be fully replicated as distributed data. Also see 5.1, which states how a user’s “home location” originates writes);
responsive to the first request, transmitting the first intermediate query result for the first subquery from the data center (see Kadambi section 3.1.1. A read request for data may be received from any location and the answer returned to that location); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Okabe by the teachings of Kadambi because both references are directed towards managing queries efficiently. Kadambi provides the benefit of ensuring that workloads, or queries, are performed efficiently in view of replication strategies. This will ensure that queries executed in Okabe are performed as efficiently as possible when considering the properties of a distributed system.
Drobychev teaches:
wherein the geographically distributed data centers respectively comprise end-user facing data management systems that generate data at the geographically distributed data centers, wherein transactions performed at the geographically 
 fault-tolerance constraints specifying a minimum number of replicas of the corresponding data partition, and regulatory constraints specifying geographic restrictions regarding locations of the distributed data (see paragraphs [0011], [0101] - [0105], and [0184]. Copies of data objects may be restrained in both location and number of copies).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Okabe by the teachings of Drobychev because Drobychev provides an administrator with the ability to manage data access more explicitly. This will give an administrator of Okabe more control and options in designing the system.
Austin teaches: 
wherein the transactions comprise visits to a webpage by the end users (see paragraph [0030]. Austin teaches to save and store webpage usage data, paragraph [0030]. This data is stored in remote data storage systems, as described in paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Okabe by the teachings of Austin because storing a particular type of data, such as visits to a webpage by end users, does not fundamentally change the operation of any particular steps of the claimed invention. 

As to claim 17, Okabe as modified teaches the method of claim 16, the first subquery being executed over data partitions stored in the data center, the data partitions comprise at least: 
a first data partition generated locally at the data center (see Kadambi section 3.1-3.2); and 
a second data partition generated locally at a disparate data center, the second data partition being replicated to the data center (see Kadambi section 3.1-3.2).  

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Some of Applicant's arguments filed 4 February 2021 have been fully considered but they are not persuasive. 

Kadambi teaches monitoring and measuring bandwidth during execution of a modified query, and clarified remarks on how the combination of references teaches the claimed subject matter.

In regards to claim 9, Applicant argues that “it is unclear how periodically re-executing a search using the same terms as in Okabe can be fairly characterized as suggesting the above-highlighted claim features. As described above, the system in Okabe executes the same query at different times and stores the results in a former-search result information database. This cannot suggest replication strategies for the data partitions are periodically determined, as the query in Okabe that is executed at different times is pre-determined, and as such no determination occurs in Okabe.”
In response to this argument, Okabe teaches to execute a query on a periodic basis. Hadjieleftheriou teaches to determine replication strategies when a query is executed.  Thus, when the query of Okabe is periodically executed, the replication strategy analysis of Hadjieleftheriou can be executed to determine a proper replication strategy. 

Applicant’s remaining arguments, filed 4 February 2021, with respect to the rejections of claims 1, 16, and 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hadjieleftheriou et al. (US Pre-Grant Publication 2014/0164430) in view of Kornacker et al. (US Pre-Grant Publication Kadambi et al. (“Where in the World is my Data?”), and further in in view of Austin (US Pre-Grant Publication 2012/0259866) and, for claim 16, 
Okabe (US Pre-Grant Publication 2006/0242131), in view of Kadambi et al. (“Where in the World is my Data?”), in view of Austin (US Pre-Grant Publication 2012/0259866), in view of Drobychev et al. (US Pre-Grant Publication 2011/0196833). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152